Title: Abigail Adams to John Adams, 7 January 1793
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy Janry 7th 1793—
I received your Letter by mr Roberdeau who with our son and young mr Quincy came out and dinned with me to day. I was pleased to see a son of your old Friend and acquaintance for whom you have so often expresd a Regard; as well as the agreeable Husband of miss Blair that was; we had much conversation about my acquaintances in Philadelphia, many of whom he could give me a particular account of. we past a very pleasent day. I once or twice last summer exprest an anxiety at not hearing from Thomas so often as I wishd: I recollect you askd me, if I was equally anxious about you when absent my days of anxiety have indeed been many & painfull in years past; when I had many terrors that encompassed me around I have happily Surmounted them, but I do not find that I am less solicitious to hear constantly from you than in times of more danger, and I look for every saturday as a day on which I am to receive a Boon. I have received a Letter every week since you left me, and by this days post two—one of the 28 & one of the 29th decbr—for which receive my thanks, particularly that part in which you say you are not less anxious to see me than when seperated 20 years ago— Years subdue the ardour of passion but in lieu thereof a Friendship and affection deep Rooted subsists which defies the Ravages of Time, and will survive whilst the vital Flame exists. our attachment to Character Reputation & Fame increase I believe with our Years. I received the papers National Gazzet and all I see the dissapointed Electors wish to excuse their vote by Representations respecting you, that prove them to have been duped and deceived, while the Antis fly of assureing the publick that the Monarchy Men, & the Aristocracy have become quite harmless. if so it is to be hoped that their hue & cry will subside— present me kindly to all the good Ladies who favour me by their inquiries after my Health. it is better than the last winter tho very few days pass in which I can say that I feel really well.
I have not heard any thing of the Chaise since you wrote me that it was left at Harford I believe it will not reach Home till spring. the Narrow Ro[ad] to the water have been so blockd up with snow that shaw has not been able to get up any sea weed lately: he attempted it but could not succeed, & the ground has been bare in the Road The Timber for the corn House is all cut & part of it got home, one day more will compleat it. Faxon was going this last week to the Ceadar Swamp it being now a fine time but very unfortunatly a Man on the Road near it, broke out with the small Pox & refused to be moved so that he cannot go. we have not had any sleding in the Road this winter yet the Ground has been pretty much coverd with a thin snow & Ice, the weather in General very cold. Hay is fallen I am told to 4 & 6 pence pr hundred. Grain still holds its price, superfine flower 7 dollors pr Barrel oats 3 shillings pr Bushel. I have not had occasion yet to purchase. my Horses are so little used that they are high Spirited enough with 8 quarts a day. James takes very good care of them. I do not regreet your parting with the others. one pr are sufficient here, and a good able Farm Horse will do us more service & be much more prudent for us. I hope you live prudent enough now for the most Rebublican spirit of them all. from the debates there appears a jealous carping ill naturd spirit subsisting and a great desire to crush the Secretary of the Treasury & the minister of War
you was right, the chief Majestrate denies his having given permission to the Mobility to pull down the Theater. His Prime minister under the signature of a Friend to Peace, has undertaken to defend his whole conduct, whilst a writer under the signature of Menander defends his fellow citizens, to say no more like an able counsel these Peices you will find in the Centinal of december 19 22 & 26th those of the 19 & 22th are written in a masterly stile.
Your Friends here are all well excepting Brother Cranch who has had a very ill Turn. I fear he will not tarry long with us.
I am my dear Husband with the tenderest Regard and attachment your affectionate
A Adams
